Citation Nr: 1138833	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  09-18 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety disorder and depression. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for burn disability of the upper chest. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2008, the RO granted entitlement to service connection for tinnitus and denied entitlement to for bilateral hearing loss, PTSD, hypertension, and anxiety disorder.  In August 2008, the Veteran filed a notice of disagreement with respect to the PTSD, hearing loss, and anxiety claims.  The RO issued a statement of the case dated in April 2009, and the Veteran submitted a substantive appeal in May 2009 in which he requested to testify at a hearing before the Board at the local RO.

In March 2009, the RO denied the Veteran's claim of entitlement to service connection for subcutaneous burn, upper chest.  In May 2009, the Veteran filed a statement that the Board construes as a notice of disagreement with respect to this claim.  The RO issued a statement of the case dated in May 2011, and the Veteran filed a substantive appeal in May 2011 in which he requested to testify at a hearing before the Board at the local RO.

In October 2009, the Veteran, accompanied by the Veteran's representative, testified at a hearing before the undersigned Veterans Law Judge with respect to the PTSD, hearing loss, and anxiety claims.  A transcript of these proceedings has been associated with the Veteran's claims file.  

After the hearing, additional evidence was submitted.  This evidence was not accompanied by a waiver of Initial RO consideration.  See 38 C.F.R. § 20.1304.  However, as this information is not relevant to the issue of entitlement to service connection for bilateral hearing loss, the Board finds that a remand for initial RO consideration is not required prior to addressing such claim.

In addition, the Board notes that the Veteran has been diagnosed with PTSD.  The Board also notes that the Veteran has a diagnosis of anxiety and depressive disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In view of the Court's holding, the Board has consolidated the issues into one acquired psychiatric disability issue which will consider service connection for psychiatric disability, however diagnosed. 

Finally, in the Veteran's May 2011 substantive appeal, it appears that the Veteran is raising a claim for entitlement to service connection for a heart disability.  This issue is referred to the RO for appropriate action, as it is not properly before the Board at this time.

The psychiatric disability and burn issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The positive evidence is in a state of equipoise with the negative evidence on the question of whether the Veteran's bilateral hearing loss is causally related to noise exposure during service. 




CONCLUSION OF LAW

Bilateral hearing loss was incurred in active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

One of the issues before the Board is entitlement to service connection for bilateral hearing loss.  The Board finds that appropriate development has been accomplished with regard to this issue and that it may be considered on the merits at this time without prejudice to the Veteran. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

The record shows competent evidence of bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  Specifically, the report of a May 2008 VA audiological examination shows such bilateral hearing loss.  The threshold requirement of a current disability has therefore been met.  

As for inservice injury, the Veteran is shown to have worked on the flight line during service, and the fact of noise exposure during service is conceded as evidenced by a July 2008 rating decision which granted service connection for tinnitus based on such noise exposure. 

The remaining question is whether there is a nexus or link between the Veteran's hearing loss disability and the noise exposure during service.  The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Veteran's service treatment records do not indicate hearing loss in service, and the Veteran's September 1968 separation examination also does not indicate that the Veteran had hearing loss for VA purposes upon discharge from the service.  However, the Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The competent evidence which addresses a causal relationship to service is equivocal.  On the one hand, a private audiological examination dated in November 2007 found bilateral hearing loss for VA purposes.  This examiner also provided an opinion and found that, after a thorough examination and review of the Veteran's audiogram, "the patient has ... sensorineural hearing loss due to noise induced trauma while in active military service."  On the other hand, a VA examiner in May 2008 noted that military audiograms dated in September 1965, September 1966, and September 1968 were normal.  The examiner also noted the results of the November 2007 private audiogram.  The Veteran was noted to have been an aviation mechanic in the service and that he was exposed to noise from B-52 bombers and P-3Bs.  He was noted to have worked on the flight line.  The examiner opined that it was less likely as not (less than 50/50 probability) that the hearing loss was caused by or a result of military noise exposure.  This was based on a review of the claims file indicating normal hearing in service and an Institute of Medicine September 2005 study on Military Noise Exposure and hearing loss that indicated that there was no scientific evidence for delayed or late onset of noise-induced hearing loss.  

Although it appears that the private examiner may have had the benefit of reviewing the claims file, it is nevertheless significant that that examiner's positive opinion was based the established fact of noise exposure during service.  It is also significant in the Board's view that VA has already granted service connection for tinnitus based on such noise exposure.  Although the November 2007 VA examiner issued a negative opinion, the Board is not persuaded that a valid reason exists for affording the VA opinion more weight than the private opinion.  The evidence appears to be evenly balanced.  As such, the benefit of the doubt doctrine is for application, and service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b).

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the veteran on the hearing loss issue is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in November 2007, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.  VCAA compliance with regard to the remaining issues will be addressed by the Board in any subsequent merits decision. 


ORDER

Entitlement to service connection for bilateral hearing loss is warranted.  To this extent, the appeal is granted. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's psychiatric and burn claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

First, with respect to the Veteran's claim of entitlement to service connection for burn disability of the upper chest, the Board notes that the Veteran, in his May 2011 substantive appeal, requested that he be afforded a hearing conducted before a Veteran's Law Judge at the RO.  Such hearing on this new appellate issue has yet to be scheduled.  Based on the foregoing, the Board concludes that this matter should be remanded, and that upon remand, the Veteran should be scheduled for a hearing on the burn disability issued before a Veteran's Law Judge at the RO.  

In addition, as noted above, the Board observes that following the RO's issuance of the April 2009 statement of the case, additional evidence pertinent to the Veteran's psychiatric claims was associated with the Veteran's claims file.  This evidence was not accompanied by a waiver of initial RO consideration.  In such a situation, the law requires that the RO initially consider the evidence, re-adjudicate the claim, and issue an appropriate supplemental statement of the case (SSOC).  38 C.F.R. §§ 19.31, 19.37, 20.1304(c).  

Next, with respect to the Veteran's acquired PTSD and psychiatric disorder claims, the Board notes that service connection for PTSD requires the following three elements: [1] a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), [2] credible supporting evidence that the claimed in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the Veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the Veteran actually "engaged in combat with the enemy."  Id.

If VA determines that the Veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the Veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the Veteran's service."  Id.

If, however, VA determines that the Veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the Veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the Veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  Corroboration of every detail, including the Veteran's personal participation is not required; rather the Veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  See also Pentecost v. Principi, 16 Vet. App. 124 (2002).

Here, the Board notes that VA recently amended the regulations concerning the evidentiary standards for establish an in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) (liberalizing the evidentiary standard for an in-service stressor as set forth in 38 C.F.R. § 3.304(f) under certain circumstances; redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3)).  Under the amended version of 38 C.F.R. § 3.304(f)(3), service connection may be granted for PTSD where the evidence establishes: (1) a current diagnosis of PTSD rendered by a VA psychiatrist or psychologist, or one with whom VA has contracted; (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically linked to the Veteran's fear of hostile military or terrorist activity by such a specified medical professional; and (3) that the Veteran's PTSD symptoms have been medically linked to such in-service stressor by such a specified medical professional.  These amended provisions apply to all claims pending before VA or the Board on or after July 13, 2010, including claims that are vacated and remanded by the Court.  Id.  

As these regulations are new, upon remand the Veteran should be notified of the current regulations pertaining to substantiation of his service connection claim for PTSD, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

In this case, the Veteran has been diagnosed with PTSD, depressive disorder. and anxiety disorder.  He was provided a VA examination dated in April 2011 in connection with his PTSD claim, but has not been afforded a VA examination in connection with his other psychiatric disorders.  The Veteran should also be afforded an opportunity to provide detailed information regarding his claimed in-service stressors, to include specific names, dates, and locations.  

In this regard, in May 2008, the RO made a Formal Finding on a lack of information required to verify stressors in connection with the Veteran's PTSD claim.  Since that time, however, the new regulations have been implemented.  The Veteran should be afforded an additional opportunity to provide verifiable details regarding his in-service stressors.

Finally, the RO should contact the Veteran and his representative and request that he identify all VA and non-VA health care providers who have rendered care for his claimed disabilities and whose records are not already associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claims that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Lewinski, 2 Vet. App. 611, 613 (1992).  VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

In light of the foregoing, the case is hereby REMANDED to the RO for the following actions:
 
1.  Schedule a hearing before a Veterans Law Judge at the RO limited to the issue of entitlement to service connection for subcutaneous burn, upper chest.  

2.   Send the Veteran VCAA-compliant notice as to the amended provisions of 38 C.F.R. § 3.304(f), effective July 13, 2010. 

3.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include treatment records from the Tampa VA Medical Center dated since May 2011.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.  

4.  Contact the Veteran and advise him to submit any additional information or evidence potentially corroborative of his claimed in-service stressors.  The Veteran should be told to be as specific as possible with respect to names, dates, locations, and units involved.  In doing so, the RO should notify the Veteran that he may submit lay statements and/or buddy statements from fellow servicemen or people who knew him during this period and could verify his report, and photos, contemporaneous letters, or other information that may corroborate his statements.  

If appropriate, the RO should then review the file and prepare a summary of all claimed and verifiable stressors.  This summary, and all associated documents, should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC). The RO must request that the JSRRC provide information which might corroborate the alleged stressors.  The RO must associate any response and/or additional records with the claims file.

5.  After the above development has been completed, schedule the Veteran for an appropriate VA examination by a VA psychiatrist or psychologist, or one with whom VA has contracted, in order to determine the nature and etiology of any diagnosed psychiatric disorder.  The claims file must be provided to the examiner for review in conjunction with the examination.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The examiner should first determine whether the Veteran currently has an acquired psychiatric disorder, to include PTSD, anxiety, and depressive disorder, according to the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  

If the Veteran is diagnosed with PTSD, the examiner should specify the stressor(s) that provided the basis of the diagnosis.  

The examiner should also determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming  artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the  event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If the Veteran is diagnosed with an acquired psychiatric disorder in addition to, or other than, PTSD, the examiner should provide an opinion as to whether it is likely, unlikely, or at least as likely as not that any currently diagnosed acquired psychiatric disorder, other than PTSD, had its onset in service, within one year of service, or is otherwise related to the Veteran's military service.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  
The rationale for any opinion offered should be provided.  

6.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If a claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


